PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Indiana Admission and' Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a “Statement of Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Respondent represented Client on a contingency basis in a civil action brought against Client’s landlord. A trial resulted in a judgment for Client for over $46,000. However, Respondent had failed to reduce the contingent fee agreement to writing, leading to a fee dispute with Client after the judgment was paid.
The parties cite Respondent’s prior disciplinary history as a fact in aggravation. The parties cite the following facts in mitigation: (1) Respondent has cooperated with the Commission and acknowledged his misconduct; (2) Respondent is contrite; and (3) Respondent’s misconduct was not due to a dishonest or selfish motive but rather was due to an oversight.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 1.5(c), which requires contingent fee agreements to be in writing and signed by the client.
Discipline: The parties propose the appropriate discipline is a public reprimand. The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand for Respondent’s misconduct.
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
All Justices concur.